Citation Nr: 0639782	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Redwood Memorial Hospital from May 17, 2003, 
to May 19, 2003.  


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in San Francisco, California.  

In February 2006, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing, and waived initial consideration of that 
evidence by the Medical Center.  See 38 C.F.R. § 20.1304(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran received treatment at Redwood Memorial 
Hospital from May 15, 2003, to May 19, 2003, for a non-
service-connected disability.  

2.  The facts establish that the veteran's condition was 
stabilized on May 16, 2003.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Redwood Memorial 
Hospital from May 17, 2003, to May 19, 2003, have not been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.1000, 17.1001, 17.1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

The facts in this case are undisputed.  The veteran entered 
Redwood Memorial Hospital on May 15, 2003 with chest pain 
that had begun the evening before.  He had had two, prior 
coronary artery stents in April 2003.  A May 16, 2003, 
clinical record shows that at 9:30am, arrangements were being 
made to transfer the veteran to the VAMC in San Francisco, 
California.  A separate May 16, 2003, treatment record shows 
that the transfer to the VAMC would occur on May 17, 2003.  

VA records confirm that Redwood Memorial Hospital contacted 
VA on the morning of May 16, 2003, for a possible transfer of 
the veteran to the VA facility.  The VA transfer coordinator 
noted it had been reported that the veteran's chest pain had 
been relieved for two hours.  She stated that the attending 
physician at Redwood Memorial Hospital had discussed the 
veteran's condition with a cardiology fellow at VA, and they 
determined the veteran was stable for transfer.  The nurse 
noted, however, that the veteran could not be transferred 
because "unable to provide transportation."  She noted that 
VA would attempt to transfer him over the weekend.  VA was 
unable to transfer the veteran to its facility until May 19, 
2003.

VA has made payment for the treatment the veteran received in 
the emergency room on May 15, 2003, and for overnight 
hospitalization through May 16, 2003, as it determined that 
the veteran was stabilized as of May 16, 2003, and the 
medical emergency thus ended at that time.  It has determined 
that it is not responsible for treatment from May 17, 2003, 
to May 19, 2003.

At the February 2006 hearing, the veteran testified he 
thought he was going to be airlifted to VA the morning of May 
17, 2003, but that they did not have the transportation to 
bring him to VA.  He stated that they kept telling him that 
transportation was not available, and he was finally 
transferred on May 19, 2003.  He expressed frustration 
because he was told to go to the nearest emergency room if he 
was having problems and that his wife took him to Redwood, 
which was a 40-minute drive away.  He stated he had 
previously gone to VA regarding emergency treatment and it 
informed him he should have gone to a closer facility.  The 
veteran and his spouse testified they were contesting VA's 
failure to pay for the remainder of the veteran's treatment 
at Redwood Memorial Hospital.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  VA 
subsequently implemented regulations which provide that to be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(emphasis added)

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002(a)-(i).

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(d).  Specifically, it is undisputed that the 
veteran was stabilized on May 16, 2003, and was able to be 
transferred to a VA facility as of that date.  VA has 
specifically indicated that the medical emergency lasts only 
until the time the veteran becomes stabilized.  See 38 C.F.R. 
§ 17.1002(d).  VA's interpretation that payment must be 
stopped once the veteran is stabilized is based upon the part 
of the statute that defines "emergency treatment," which 
states that emergency treatment lasts "until such time as 
the veteran can be transferred safely to a Department [of VA] 
facility or other Federal facility."  38 U.S.C.A. 
§ 1725(f)(C) (emphasis added).

In an advisory opinion, the Office of General Counsel of VA 
explained why, in implementing the regulation (38 C.F.R. 
§ 17.1002), it limited payment of emergency treatment only 
until such time the veteran was stabilized even if VA could 
not accept transfer because it did not have a bed available.  
VAOPGCADV 11-2005 (Nov. 16, 2005).  It found that the 
legislative history supported such determination.  For 
example, it stated that in the House Committee Report, H.R. 
REP. No. 237, 106th Cong., 1st Sess., p. 38, Congress 
explained that the statute "defines emergency care narrowly 
to cover only situations in which to delay treatment would be 
hazardous to life or health (and does not cover care rendered 
after the patient's condition has been stabilized)."  Id. at 
p. 4.  The General Counsel added that the report was replete 
with other admonitions regarding the need to narrowly define 
and strictly enforce the provisions of the statute in order 
to contain costs.  Id. (citing to the House Committee Report 
at 39-40).  The General Counsel reasoned that if Congress 
intended that VA reimburse for care beyond the point when the 
veteran could have been transferred to VA, it would have used 
different language.  Specifically, instead of providing for 
payment up to the point that the veteran "can be transferred 
safely" to a VA facility, Congress would have more 
explicitly provided for payment until the veteran "is 
transferred safely" or "is offered the opportunity to be 
transferred."  

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statute and regulation.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for unauthorized treatment 
beyond the point the veteran was stabilized is prohibited.  
The Board need not go into whether the veteran meets any of 
the other criteria, as the failure to meet one of them 
precludes payment.  Id.  Accordingly, for the reasons stated 
above, reimbursement for medical treatment at Redwood 
Memorial Hospital from May 17, 2003, to May 19, 2003, under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
must be denied.  


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Redwood Memorial Hospital from May 17, 2003, 
to May 19, 2003, is denied.  


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


